Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 7/19/21 and 8/17/21.  Claim(s) 9 and 11-14 are cancelled.  Claim(s) 1-8 and 10 are pending.  
The terminal disclaimers filed on 7/28/21 and 8/19/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,617,703, application 16/167,047, and application 16/938,228 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Priority
The application data sheet has been corrected to show that the instant application is a continuation of application 15/668,449, now patent 10,617,703.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: while the prior art recognized the instantly claimed active agents for the treatment of infections, the prior art does not disclose or make obvious a method for treatment of an infection utilizing the combination of streptomycin, levofloxacin, and all of the claimed excipients .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 9 and 11-14 are cancelled.  Claim(s) 1-8 and 10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jason Deck/Examiner, Art Unit 1627